DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gepstein (U.S. 10,511,264).
Regarding claim 1, Gepstein (hereinafter, Ref~264) discloses (please see Figures 2-9 and related text for details) a high-frequency amplifier (e.g., please see Fig. 4 for details) comprising: 
a signal distributor (please note that the signal splitter/divider of Fig. 4 can be read as the claimed one OR at least it is functionally equivalent to it) to distribute/split a signal (RFIN) to be amplified as seen/expected; 
a carrier amplifier (Main amplifier 2 of Fig. 4) to amplify one signal distributed by the signal distributor; 
a peak amplifier (Auxialiary amplifier 3 of Fig. 4) to amplify the other signal distributed by the signal distributor as seen/expected; 
a signal synthesizer (please note that the combined node/junction of Fig. 4 can be read as the claimed one OR at least it is functionally equivalent to it) to combine the signal amplified by the carrier amplifier and the signal amplified by the peak amplifier as seen/expected; 

a variable power supply (VDS 4 of Fig. 4) to apply, to an output/drain terminal of the carrier amplifier, a voltage increased with increase in the envelope detected by the envelope detector as expected, meeting claim 1.  
Regarding claim 2, Ref~264 discloses the high-frequency amplifier according to claim 1, wherein a bias voltage (VGA of Fig. 4) to be applied to an input terminal of the peak amplifier is adjusted in such a manner that the peak amplifier amplifies the other signal distributed by the signal distributor when a power of the other signal distributed by the signal distributor is higher than or equal to an operating power of the peak amplifier, and the operating power of the peak amplifier is a power that causes saturation of a power of the output signal of the carrier amplifier among a power of the one signal distributed by the signal distributor as expected for the Doherty system, meeting claim 2.  
Regarding claim 3, Ref~264 discloses the high-frequency amplifier according to claim 1, wherein the variable power supply applies, to the output terminal of the carrier amplifier, a voltage proportional to the envelope detected by the envelope detector as expected, meeting claim 3.  
Regarding claim 4, Ref~264 discloses the high-frequency amplifier according to claim 1, wherein a bias voltage (VGA of Fig. 4) to be applied to an input terminal of the peak amplifier is adjusted in such a manner that the peak amplifier amplifies the other signal distributed by the signal distributor when a power of the other signal distributed by the signal distributor is higher than or equal to an operating power of the peak amplifier, and the operating power of the peak amplifier is lower than a power that causes saturation of a power of the output signal of the meeting claim 4.  
Regarding claim 5, Ref~264 discloses the high-frequency amplifier according to claim 1, wherein the variable power supply (VDM of Fig. 4) applies, to the output terminal of the carrier amplifier, a voltage indicating a first ratio that is a ratio to the envelope when the envelope detected by the envelope detector is less than a threshold value and applies, to the output terminal of the carrier amplifier, a voltage indicating a second ratio larger in ratio to the envelope than the first ratio when the envelope is higher than or equal to the threshold value as obviously expected, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 5.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).